Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 1 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 2 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 3 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 4 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 5 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 6 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 7 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 8 of 10
Case 21-52240-jrs   Doc 10   Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document     Page 9 of 10
Case 21-52240-jrs   Doc 10    Filed 05/13/21 Entered 05/13/21 09:04:14   Desc Main
                             Document      Page 10 of 10
